If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                         STATE OF MICHIGAN

                           COURT OF APPEALS


CHARLES KAMINSKI and JOHN MARRA,                                  UNPUBLISHED
                                                                  August 25, 2022
              Plaintiffs-Appellees,

v                                                                 No. 357891
                                                                  Wayne Circuit Court
CITY OF LINCOLN PARK,                                             LC No. 20-013442-CB

              Defendant-Appellant.


Before: JANSEN, P.J., and O’BRIEN and HOOD, JJ.

HOOD, J. (concurring).

        I concur in the result only because we are bound by Kendzierski v Macomb Co, 503 Mich
296; 931 NW2d 604 (2019). This case illustrates that Kendzierski was wrongly decided. On their
face, the 2002 CBA and the early retirement agreement both appear to unambiguously provide for
retirement benefits during retirement. See id. at 331-334 (MCCORMACK, J., dissenting). Although
we cannot consider parties’ conduct when analyzing an unambiguous contract, it is noteworthy
that plaintiffs, defendant, the emergency manager, and the State Treasurer appear to have had a
shared understanding that the 2002 CBA and early retirement agreement were effective at the time
the emergency manager issued Order 24. Through the issuance of Order 24 and his April 2015
correspondence with then-State Treasurer Clinton, the emergency manager indicated his
understanding that the 2002 CBA was effective at least through April 2015. But because we are
bound by Kendzierski, I concur in the result.



                                                           /s/ Noah P. Hood




                                              -1-